DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/17/2022 has been entered.

Response to Arguments
Applicant's arguments filed 11/17/2022 have been fully considered but they are not persuasive. The arguments are presented that Kerspe would not teach the claimed properties due to not teaching a heat absorbing material disposed in a first and second cavity.  These arguments are not found persuasive due to the fact that the rejection is in view of the combination of Kozu and Kerspe.  Kozu modified by Kerspe would teach a heat absorbing material within a first cavity (cavity 35 in Kozu [0040, fig. 4]) and a second cavity (porous materials [Kerspe 0020-0021, 0043].  This would result in a heat absorbing material in first and second cavities.  One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In reKeller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In reMerck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
The arguments are presented that the support material of Kerspe would be damaged during heat absorption.  These arguments are not found persuasive due to the fact that these statements have not been evidenced by any teachings of Kerspe.  Kerspe does not appear to mention damage or reduced service life due to heat absorption.  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-3, 5-8, 14, 16, and 18-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kozu (US 2011/0293986 A1, hereafter Kozu) in view of Kerspe et al (US 2016/0049706 A1, hereafter Kerspe).
With regard to claim 1, Kozu teaches a heat absorption and heat insulation structure for a battery module, comprising a battery module (1) with a plurality of cells (20), and further comprising: a heat absorbing agent capable of generating gas (phase change element 4 including water or camphor), the heat absorbing agent being disposed between the plurality of battery cells (as seen in fig. 4) [0029, 0038, 0046, fig. 4].
	Kozu further teaches the heat absorbing agent is surrounded by a wrappage (cavity 35 in holder 30) [0047, fig. 4].  Kozu teaches a support adjacent to the wrappage (curved walls 32 and pressing walls 33) that would be capable of preventing a housing from expanding and squeezing away heat absorbing agent (due to supporting cell walls) [0040, fig. 4].  Kozu does not explicitly teach a support disposed in the wrappage.  However, in the same field of endeavor, Kerspe teaches containing phase change materials in porous heat insulation materials (such as glass fibers or foam) [0020-0021, 0043].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use add the porous heat insulation materials of Kerspe to the phase change material (heat absorbing agent) containing cavities of Kozu for the benefit of improved thermal management and crash resistance [Kerspe 0015, claim 1].  When used with the structure of Kozu the porous materials of Kerspe would be located with the phase change materials in the cavities and provide support that would be capable of preventing a housing from expanding and squeezing away phase change material (heat absorbing agent) due to containing the phase change material [Kerspe 0020-0021, 0043].	
	Kozu does not teach an additional container disposed in the first cavity having a plurality of secondary cavities.  However, in the same field of endeavor, Kerspe teaches containing phase change materials in porous heat insulation materials (such as glass fibers or foam, claim 16) [0020-0021, 0043].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use add the porous heat insulation materials of Kerspe to the phase change material (heat absorbing agent) containing cavities of Kozu for the benefit of improved thermal management and crash resistance [Kerspe 0015, claim 1]. Due to the heat insulating properties of the materials (such as glass fibers or foam) they would be capable of heat insulation if the heat absorbing agent was gasified and discharged.
	While intended use recitations and other types of functional language cannot be entirely disregarded. However, in apparatus, article, and composition claims, intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. 
Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than function. In re Danly, 263 F.2d 844, 847, 120 USPQ 528, 531 (CCPA 1959).  See also MPEP  § 2114.
   
    PNG
    media_image1.png
    863
    647
    media_image1.png
    Greyscale

With regard to claim 2, Kozu teaches a heat absorbing agent capable of generating gas by heat absorption, the heat absorbing agent is a liquid material, and a boiling point of the liquid material is above a normal operating temperature of the battery module (material is preferred not to change to vapor in estimated temperature range of cell) [0046-0048].
With regard to claim 3, Kozu teaches heat absorbing agents capable of absorbing heat by gasification (camphor and water) [0046].
With regard to claim 5, Kozu teaches hydrated salts (compounds of salt and water) [0043].
With regard to claim 6, Kozu teaches water [0043, 0046].
With regard to claim 7, Kozu teaches a container (cavity 35) disposed between battery cells that contains the heat absorbing agent [0047, fig. 4].
With regard to claim 8, Kozu does not explicitly teach that the container is a porous heat insulation material.  However, in the same field of endeavor, Kerspe teaches containing phase change materials in porous heat insulation materials (such as glass fibers or foam) [0020-0021, 0043].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use add the porous heat insulation materials of Kerspe to the phase change material (heat absorbing agent) containing cavities of Kozu for the benefit of improved thermal management and crash resistance [Kerspe 0015, claim 1].
With regard to claims 14 and 16, Kozu teaches a heat absorption and heat insulation structure for a battery module, comprising:
a wrappage, the wrappage having a first cavity therein (cavity 35 in holder 30) [0047, fig. 4]; and 
a heat absorbing agent disposed in the first cavity, the heat absorbing agent being capable of absorbing heat to generate a gas, the heat absorbing agent being a liquid material (water), a boiling point of the liquid material being above a normal operating temperature of the battery module (material is preferred not to change to vapor in estimated temperature range of cell) [0046-0048].
	Kozu further teaches the heat absorbing agent is surrounded by a wrappage (cavity 35 in holder 30) [0047, fig. 4].  Kozu teaches a support adjacent to the wrappage (curved walls 32 and pressing walls 33) that would be capable of preventing a housing from expanding and squeezing away heat absorbing agent (due to supporting cell walls) [0040, fig. 4].  Kozu does not explicitly teach a support disposed in the wrappage.  However, in the same field of endeavor, Kerspe teaches containing phase change materials in porous heat insulation materials (such as glass fibers or foam) [0020-0021, 0043].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use add the porous heat insulation materials of Kerspe to the phase change material (heat absorbing agent) containing cavities of Kozu for the benefit of improved thermal management and crash resistance [Kerspe 0015, claim 1].  When used with the structure of Kozu the porous materials of Kerspe would be located with the phase change materials in the cavities and provide support due to containing the phase change material [Kerspe 0020-0021, 0043].	
	Kozu does not teach an additional container disposed in the first cavity having a plurality of secondary cavities.  However, in the same field of endeavor, Kerspe teaches containing phase change materials in porous heat insulation materials (such as glass fibers or foam, claim 16) [0020-0021, 0043].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use add the porous heat insulation materials of Kerspe to the phase change material (heat absorbing agent) containing cavities of Kozu for the benefit of improved thermal management and crash resistance [Kerspe 0015, claim 1]. Due to the heat insulating properties of the materials (such as glass fibers or foam, claim 16) they would be capable of heat insulation if the heat absorbing agent was gasified and discharged.
With regard to claims 18 and 19, Kozu teaches a plurality of cross connected support plates (dividing walls between cavities 35 in holder body 30) configured to support the wrappage (holder body 30) and disposed in the cavity to divide the cavity into a plurality of sub cavities (dividing vertical cavity into multiple cavities 35).  Kozue would not teach additional containers located in the sub-cavities.  However, in the same field of endeavor, Kerspe teaches containing phase change materials in porous heat insulation materials (such as glass fibers or foam, claim 16) [0020-0021, 0043].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use add the porous heat insulation materials of Kerspe to the phase change material (heat absorbing agent) containing sub-cavities of Kozu for the benefit of improved thermal management and crash resistance [Kerspe 0015, claim 1].
With regard to claim 20, Kozu and Kerspe would teach a plurality of containers (porous heat insulation materials) contained in a cavity as detailed in the rejection of claim 15 above.  Kozu further teaches a vertical cavity (vertical section comprising multiple cavities 35) that are separated by multiple heat conducting layers (aluminum walls of holder body 30 dividing vertical cavity into multiple cavities 35) [0039, 0043, fig. 4].  When the containers (porous heat insulation materials) of Kerspe are combined with the cavities of Kozu as detailed in the rejection of claim 15 this would result in the claimed structure of multiple layers with heat conduction layers (aluminum walls of holder body 30 dividing vertical cavity into multiple cavities 35) being disposed between two adjacent layers of the container (porous heat insulation materials of Kerspe combined with the cavities of Kozu) [Kozu 0039, 0043, fig. 4].
With regard to claim 21, Kozu teaches upper portions of the wrappage have a groove (thinned area corresponding to pilot holes 36a) that would be capable of opening under a certain pressure [0047, 0049, fig. 4]. 

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kozu and Kerspe as applied to claims 1-3, 5-8, 14, 16, and 18-21 above, and further in view of Harris et al. (US 2018/0145382 A1, hereafter Harris).
With regard to claim 17, Kozu and Kerspe would teach a heat absorbing agent is an aqueous material (water) [Kozu 0043, 0046] and would teach a container (porous heat insulation materials such as glass fibers or foam, claim 16) [Kerspe 0020-0021, 0043] as detailed in the rejection of claim 15 above but would not explicitly teach that the material is hydrophilic.  However, Kerspe teaches glass fibers [0020-0021] and in the same field of endeavor Harris teaches that materials including glass fibers may be hydrophilic [0058-0059].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a hydrophilic material as the glass fiber material of Kozu and Kerspe for the benefit of allowing the material to wick fluid [Harris 0058-0059].




Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Harris et al. (US 2016/0359154 A1) teaches the use of support structures for phase change materials including supported pockets [0059-0060].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT C THOMAS whose telephone number is (571)270-7737. The examiner can normally be reached Flexible schedule, typical hours 11-7 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miriam Stagg can be reached on (571)270-5256. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT C THOMAS/Examiner, Art Unit 1724  

/STEWART A FRASER/Primary Examiner, Art Unit 1724